UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7434



SHELDON K. PEELER,

                                           Petitioner - Appellant,

          versus


E. RICHARD BAZZLE; JON E. OZMINT, Director,
South Carolina Department of Corrections;
HENRY D. MCMASTER, Attorney General for South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-03-2993)


Submitted:   January 31, 2005          Decided:     February 17, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sheldon K. Peeler, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Columbia, South Carolina; John Benjamin Aplin, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sheldon K. Peeler seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his petition filed under 28 U.S.C. § 2254 (2000)*

for failure to exhaust state remedies.            An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.                  28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude that Peeler has not made the requisite showing.

     Accordingly,       we    deny   a   certificate      of   appealability     and

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions      are   adequately      presented    in   the

materials      before   the    court     and   argument    would   not     aid   the

decisional process.

                                                                         DISMISSED


     *
      We reject Peeler’s claim that his petition, filed on a
standard § 2254 form, should have been treated as a petition under
28 U.S.C. § 2241 (2000).